              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00367-MR-WCM


KAREN K. JONES,                 )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER
                                )
                                )
TRUSTEES OF ISOTHERMAL          )
COMMUNITY COLLEGE, WALTER       )
DALTON, KIMBERLY GOLD, and      )
STEPHEN MATHENY,                )
                                )
                   Defendants.  )
_______________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Motion to Seal

[Doc. 37] and the Plaintiff’s Motion for ADA Accommodations [Doc. 38].

      The Court held a hearing on the Defendants’ motion to enforce the

parties’ settlement agreement on June 19, 2020. Prior to that hearing, the

Plaintiff filed a motion seeking certain accommodations to be made for her

at the hearing, including: that her husband be allowed to sit beside at

counsel’s table; that she be permitted to have a laptop with her; and that the

Court provide her in advance with any questions that the Court intended to

ask. [Doc. 38]. Because her motion for accommodations referenced certain



     Case 1:18-cv-00367-MR-WCM Document 42 Filed 06/29/20 Page 1 of 4
health conditions, the Plaintiff has moved to file her motion for

accommodations under seal. [Doc. 37].

      The Plaintiff’s motion for accommodations is granted in part and denied

in part. At the hearing, the Court permitted the Plaintiff’s husband to sit at

counsel’s table, and the Plaintiff was allowed to have a laptop with her. The

Court, however, did not provide its questions in writing in advance, and at no

time did the Plaintiff indicate that she was unable to engage in the hearing

without this particular accommodation.

      The Plaintiff’s request to seal her motion for accommodations is

granted. The press and the public have, under both the First Amendment

and the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).          The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly




                                      2
     Case 1:18-cv-00367-MR-WCM Document 42 Filed 06/29/20 Page 2 of 4
tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Plaintiff’s motion. The motion was filed

on June 12, 2020, and it has been accessible to the public through the

Court’s electronic case filing system since that time. Further, the Plaintiff has

demonstrated that her motion contains private medical information, and that

the public’s right of access to such information is substantially outweighed

by the compelling interest in protecting the details of such information from

public disclosure. Finally, having considered less drastic alternatives to

sealing the brief, the Court concludes that the sealing of the Plaintiff’s motion

is narrowly tailored to serve the interest of protecting the confidential medical

information contained therein.

                                       3
     Case 1:18-cv-00367-MR-WCM Document 42 Filed 06/29/20 Page 3 of 4
      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Seal

[Doc. 37] is GRANTED, and the Plaintiff’s Motion for ADA Accommodations

[Doc. 38] shall be filed under seal and shall remain under seal until further

Order of this Court.

      IT IS FURTHER ORDERED that the Plaintiff’s Motion for ADA

Accommodations [Doc. 38] is GRANTED IN PART and DENIED IN PART.

      IT IS SO ORDERED.




                                     4
     Case 1:18-cv-00367-MR-WCM Document 42 Filed 06/29/20 Page 4 of 4
